Citation Nr: 1733193	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-38 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicides or pesticides and service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, a service-connected mood disorder, or as secondary to medications prescribed for treatment.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1948 to July 1949, from September 1950 to May 1962, and from May 1965 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a September 2008 rating decision by the VA RO in St. Petersburg, Florida.  This case was before the Board in March 2012 and February 2016, when the above noted issues were remanded for additional development and clarification.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2008 statement, the Veteran indicated he received treatment for his prostate cancer from his primary care physician, Dr. B., at a hospital in Niceville, Florida.  Additionally, the Veteran submitted a September 2008 letter from his private physician, Dr. G.L., which indicated the Veteran received treatment for his prostate cancer at his office from April 2001 to August 2003.  However, after a review of the claims file, the Board is unable to locate any private treatment records from these physicians.  Therefore, it appears there are outstanding treatment records, and a remand is necessary in order to obtain those records, and any other outstanding treatment records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran last underwent a VA examination for his prostate cancer in June 2008.  The VA examiner opined that the Veteran's prostate cancer, status post external radiotherapy and seed implant, was less likely than not caused by or a result of the Veteran's active military service.  In support, the examiner stated the Veteran's retirement physical specifically noted his prostate was within normal limits, and there was no evidence of an elevated PSA found in his service treatment records.  

However, as noted in the February 2016 Board remand, the Veteran claimed that he was exposed to herbicides while serving as part of the 378th Preventative Medicine and Malaria Control Detachments at Fort Sam Houston from 1950 to 1952, as well as at Fort Hood during "Operation Long Horne" in 1952.  The Veteran's military personnel records confirmed the Veteran was assigned to the 378th Malaria Control and Preventative Medicine Control Detachments at Fort Sam Houston from September 1950 to October 1950.  

Subsequently, in a May 2017 memorandum, the Director of the Department of Defense Armed Forces Pest Management Board stated that while no tactical herbicides, such as Agent Orange, were used on Fort Sam Houston or Fort Hood at any time, the duties of a member of a Malaria Control Detachment or a Preventative Medicine Control Detachment from 1950 to 1952 would likely have involved the use of standard pesticides.  Specifically, he stated that pesticides listed in historical references for the early 1950's included repellants containing dibutyl phthalate, chlordane, DDT, petroleum oil, arsenicals, lime-sulfur solution, lindane, sulfur powder, nicotine sulfate, and anticoagulants.  As this information was subsequent to the VA examiner's June 2008 opinion, he did not address whether the Veteran's prostate cancer was caused by any exposure to pesticides during service.  

Further, in the Veteran's January 2008 statement, he indicated that during his military service in the late 1950's and 1960's, he began to have pain in his tail bone and hips.  Additionally, he stated that while his rectal exam in service was found to be within normal limits, he continued to have this intermittent pain until he was finally diagnosed with prostate cancer in 2001.  Moreover, in the Veteran's Notice of Disagreement, he claimed that there was a causal relationship between his service-connected diabetes and his prostate cancer.  In support, the Veteran submitted an article from Reuters Health that stated there may be a connection between diabetes and prostate cancer.  However, the June 2008 VA examiner did not address the Veteran's January 2008 statement, nor did he provide an opinion regarding whether the Veteran's diabetes mellitus caused or aggravated his prostate cancer.  

As for the erectile dysfunction claim, the Veteran last underwent VA examination in May 2014.  The VA examiner opined that the Veteran's erectile dysfunction was likely the result of his prostate brachytherapy, but was not caused or aggravated by his service-connected diabetes mellitus.  However, the VA examiner did not provide an opinion regarding whether the Veteran's erectile dysfunction was caused or aggravated by the Veteran's service-connected mood disorder, or any medications used to treat that condition.  

Thus, based on the above, the Board finds that the June 2008 and May 2014 opinions regarding the Veteran's prostate cancer and erectile dysfunction are inadequate, and a remand is necessary to obtain addendum opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, respecting the Veteran's TDIU claim, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nevertheless, on remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran, respecting that claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all outstanding VA treatment records from the Eglin VA Medical Center, or any other VA medical facility that may have treated the Veteran.

2.  After securing the necessary releases, attempt to obtain the private treatment records for the Veteran's prostate cancer from Dr. B. of the Twin Cities Hospital and Dr. G.L. of the Gulf Region Radiation Oncology Center.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Submit the claims file to the June 2008 VA examiner in order to provide an addendum opinion regarding the Veteran's prostate cancer.  If the June 2008 VA examiner is unavailable, this must be expressly noted in the claims file and the AOJ should arrange for another qualified examiner to provide the opinion.

After a review of the claims file, including any newly associated evidence, the examiner should opine whether the Veteran's prostate cancer at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include his exposure to pesticides as outlined in the May 2017 memorandum from the Department of Defense Armed Forces Pest Management Board.  

In rendering the above opinion, the examiner should take as conclusive fact that the Veteran was exposed to the pesticides listed in the May 2017 memorandum during his service from 1950 to 1952.  Additionally, the examiner should specifically address the Veteran's January 2008 statement that he had tail bone and hip pain during service that continued until he was diagnosed with prostate cancer in 2001.  

Then, the examiner should opine whether the Veteran's prostate cancer is at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected diabetes mellitus.  

In rendering the above opinion, the examiner should specifically address the article from Reuters Health that stated there may be a connection between diabetes and prostate cancer.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Submit the claims file to the May 2014 VA examiner in order to provide an addendum opinion regarding the Veteran's erectile dysfunction.  If the May 2014 VA examiner is unavailable, this must be expressly noted in the claims file and the AOJ should arrange for another qualified examiner to provide the opinion.

After reviewing the claims file, including any newly associated evidence, the examiner should opine whether the Veteran's erectile dysfunction at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's service.  

The examiner should also opine whether the Veteran's erectile dysfunction is at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected psychiatric disorder or diabetes mellitus, or any medications used to treat those conditions.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8949, as appropriate.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for prostate cancer and erectile dysfunction, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




